DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyotoku et al. (US PGPub 2014/0148335 A1).
As to claim 1, Gyotoku et al. teaches a printing apparatus (figure 1 and paragraph [0035]) for cutting (paragraph [0049]), by a first blade (45) moving to a second blade (43), a printing medium (11) drawn from a roll paper (figure 1), the printing apparatus comprising:
a printing apparatus main body (13, 14, 23) configured to accommodate the roll paper (figure 1); and
a cutter main body (22) attached to the printing apparatus main body (figure 1), wherein
the cutter main body (22) is configured to accommodate: the first blade (45); and

As to claim 2, Gyotoku et al. teaches further comprising a transport unit (32, 34) configured to transport the printing medium (paragraph [0044]),
wherein the detector (50A) is provided downstream, in a transport direction of the printing medium, of the first blade (figure 6).
As to claim 3, Gyotoku et al. teaches further comprising: a drive mechanism (47) configured to drive the first blade (45); and 
a protective cover (27A, 29A) configured to cover at least a part of the detector (50A; figure 6), wherein
the first blade (45), the drive mechanism (47), the detector (50A), and the protective cover (27A, 29A) are provided inside the cutter main body (24; figures 2 and 6).
As to claim 6, Gyotoku et al. teaches wherein
the printing medium passes through a transport space between the first blade and the second blade (see figure 6) and is discharged from the printing apparatus main body (paragraphs [0077]-[0078]), and
the detector is an optical sensor arranged toward the transport space and configured to detect presence or absence of the printing medium in the transport space (paragraphs [0077] and [0083]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US PGPub 2007/0036597 A1) in view of Sawada (6,229,983).
As to claim 1, Sato et al. teaches a printing apparatus (figure 1) for cutting, by a first blade (73a) moving to a second blade (73b), a printing medium (recording sheet in paragraph [0019]), the printing apparatus comprising:
a printing apparatus main body (1, 5, and 6) configured to accommodate the paper (figure 1); and
a cutter main body (80) attached to the printing apparatus main body (figure 1), wherein
the cutter main body (80) is configured to accommodate: 
the first blade (73a); and
a detector (74) configured to detect the printing medium (paragraph [0044]).
Sato et al. does not explicitly teach the printing medium drawn from a roll of paper and the printing apparatus main body configured to accommodate the roll paper.
Sawada teaches the printing medium drawn from a roll of paper (72, figure 1 and column 5, lines 41-52) and the printing apparatus main body configured to accommodate the roll paper (figure 1).
drawn from a roll of paper and the printing apparatus main body configured to accommodate the roll paper as taught by Sawada et al. because it is a well known way to provide paper to an image formation apparatus allowing for a selectable length sheet to be provided to the image formation section (column 2, line 61-column 3, line 3 and column 8, lines 11-12) with predictable results.
As to claim 4, Sato et al. as modified teaches (citations to Sato et al. except where otherwise indicated) wherein the second blade (73b) is provided outside the cutter main body (80; see figures 1 and 2).
As to claim 6, Sato et al. teaches wherein
the printing medium passes through a transport space between the first blade and the second blade (see figure 2) and is discharged from the printing apparatus main body (figure 1 and paragraph [0058]), and
the detector is an optical sensor arranged toward the transport space and configured to detect presence or absence of the printing medium in the transport space (figures 1 and 3 and paragraph [0044])

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US PGPub 2016/0185141 A1) in view of Koike et al. (9,446,610).
As to claim 1, Murata teaches a printing apparatus (figures 1-2) for cutting (paragraphs [0044]-[0045]), by a first blade (82 of 11) moving to a second blade (13), a 
a printing apparatus main body (4) configured to accommodate the roll paper (figure 2); and
a cutter main body (11) attached to the printing apparatus main body (figures 1-2 and 5), wherein
the cutter main body (11) is configured to accommodate: the first blade (82).
Murata does not explicitly teach a detector configured to detect the printing medium.
Koike et al. teaches a cutter main body (47A of 60 in figure 3A) configured to accommodate a first blade (75) which moves to a second blade (74), and a detector (65) configured to detect the printing medium (column 7, lines 23-29 and column 8, lines 22-44).
It would have been obvious to one skilled in the art before the effective filing date to modify Murata to have a detector configured to detect the printing medium in the cutter main body as taught by Koike et al. because it allows the detection of the paper at the outlet for more accurate control of the printing apparatus based on the users’ desire and the condition of the printing apparatus (column 20, lines 36-50) with predictable results.
As to claim 2, Murata as modified teaches (citations to Murata except where otherwise indicated) comprising a transport unit (10) configured to transport the printing medium (paragraph [0049]),

As to claim 4, Murata as modified teaches (citations to Murata except where otherwise indicated) wherein the second blade (13) is provided outside the cutter main body (11; figure 5).
As to claim 5, Murata as modified teaches (citations to Murata except where otherwise indicated) wherein the printing apparatus main body (4) comprises: an accommodation unit (5a) configured to accommodate the roll paper (figure 2); and
a lid (6) configured to cover the accommodation unit (figures 1 and 2), wherein the second blade (13) is provided at the lid (figures 1-2). 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gyotoku et al. (US PGPub 2014/0148335 A1) in view of Moriyama et al. (US PGPub 2014/0152753 A1).
As to claim 7, Gyotoku et al. teaches all of the limitations of the claimed invention as noted above for claim 3, further comprising a control unit (paragraph [0061]), wherein
the control unit is configured to: perform control to drive the first blade by the drive mechanism to cut the printing medium (paragraph [0067]);
perform control, after the cutting, to transport the printing medium by the transport unit (paragraph [0069], where the next ticket is conveyed).
Gyotoku et al. does not teach to determine, after the transportation, an error when the detector fails to detect the printing medium.

It would have been obvious to one skilled in the art before the effective filing date to modify Gyotoku et al. to have to determine, after the transportation, an error when the detector fails to detect the printing medium as taught by Moriyama et al. to allow the sensor to also be used to determine if there is a no printing medium error to allow the user notice to replace the recording medium in the event that the recording medium has run out or not successfully fed in a known manner and with predictable results 
As to claim 10, Gyotoku et al. teaches a method (figure 5 and paragraphs [0002] and [0035]) of controlling a printing apparatus (figure 1 and paragraph [0035]) including a printing apparatus main body (13, 14, 23); and a cutter main body (22) attached to the printing apparatus main body (figure 1), the method comprising:
transporting a printing medium in a direction of discharging the printing medium from the printing apparatus main body (paragraph [0069]);
cutting the printing medium by a first blade (45) and a second blade (43; paragraph [0049]);
detecting the printing medium by a detector (50A) accommodated in the cutter main body (figures 1, 2 and 6 and paragraph [0077]).
Gyotoku et al. does not teach determining an error when the detector fails to detect the printing medium.

It would have been obvious to one skilled in the art before the effective filing date to modify Gyotoku et al. to have determining an error when the detector fails to detect the printing medium as taught by Moriyama et al. to allow the sensor to also be used to determine if there is a no printing medium error (paragraph [0053]) to allow the user notice to replace the recording medium in the event that the recording medium has run out or not successfully fed in a known manner and with predictable results. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gyotoku et al. (US PGPub 2014/0148335 A1) in view of Hoshino (6,189,428).
As to claim 8, Gyotoku et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly wherein an operation of moving the first blade is not executed when breakage of a power supplying line coupled to the detector is detected. 
Hoshino teaches wherein an operation of moving the first blade is not executed when breakage of a power supplying line coupled to the detector is detected (column 3, lines 14-17, where the cutting module is removable and the socket 9 serves to connect the signal line, therefore when the cutting module is not installed, the power supplying 
It would have been obvious to one skilled in the art before the effective filing date to modify Gyotoku et al. to have wherein an operation of moving the first blade is not executed when breakage of a power supplying line coupled to the detector is detected as taught by Hoshino because it allows the removal of the cutting unit for replacement or when not needed by the user in a well known manner and with predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (7,891,895) in view of Gyotoku et al. (US PGPub 2014/0148335 A1).
As to claim 9, Myers teaches a printing apparatus (column 2, lines 31-35) for cutting (column 1, lines 62-65), by a first blade (302) moving to a second blade (102), a printing medium drawn from a roll paper (column 1, lines 62-65), the printing apparatus comprising:
a third blade (108) arranged, in a transport direction of the printing medium, downstream of the first blade and the second blade (figure 4).
Myers does not explicitly teach a detector configured to detect the printing medium, wherein the detector is arranged, in the transport direction, downstream of the second blade and upstream of the third blade.
Gyotoku et al. teaches a detector (50A) configured to detect the printing medium (figures 1, 2 and 6 and paragraph [0077]), wherein the detector (50A) is arranged, in the transport direction, downstream of the second blade (figure 6) and upstream of the third blade (figures 1 and 2 show the detector position 29A being immediately after the 
It would have been obvious to one skilled in the art before the effective filing date to modify Myers to have a detector configured to detect the printing medium, wherein the detector is arranged, in the transport direction, downstream of the second blade and upstream of the third blade as taught by Gyotoku et al. because it allows the presence of the paper to be detected allowing for more accurate control of the printing apparatus (paragraph [0083]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mochida (US PGPub 2012/0027495 A1) and Niashi et al. (US PGPub 2015/0202899 A1) teach detectors near the cutting unit in roll printing apparatuses similar to that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853